Claims 1-4, 6, and 10-27 are pending in the application with claims 5 and 7-9 being cancelled.  Claims 3, 4, 6, 12, 14, 15, 18, 21, 22, 26 and 27 have been withdrawn as being directed to a non-elected invention.  Claims 1, 2, 10, 11, 13, 16, 17, 19, 20, and 23-25 are before the Office for consideration.  
The rejection over von Bonin in view of Ray, Tokuyasu and EP’693 is maintained. 
The double patenting rejection over claims 1-4 of U.S. Patent No. 9,850,429 has been obviated in view of the terminal disclaimer filed on 11/11/2020.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 10, 11, 13, 16, 17, 19, 20 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 5,173,515 to von Bonin et al. (von Bonin) in view of US 3,931,064 to Ray et al. (Ray), US 6,734,239 to Tokuyasu et al. (Tokuyasu), and EP 450 693 (EP’693).  
von Bonin discloses a fire retardant polyurethane foam for sheathing cables comprising a polyol, an diisocyanate, expandable graphite, vermiculite, ethylenediamine phosphate, zinc borate and calcium borate mineral (abstract, column 3, lines 60-65; column 5, lines 25-30; column 6, lines 5-65; and table 1).  Von Bonin also mentions that the polyurethane foam is formed by a reaction of a 
Von Bonin contemplates the fire retardant polyurethane foam comprising glass powder, glass globules or microglass hollow globules (column 2, lines 1-5); however, none of the examples show that glass powder is being used with other ingredients to form the polyurethane foam.  Von Bonin does not explicitly disclose the polyurethane foam comprising tricesyl polyphosphate or ammonium polyphosphate, nor does a polyether polyol exhibit a viscosity of from 200 to 1000 mPa.s.  
Ray, however, discloses a polyurethane foam comprising 10 to 30 % by weight of glass powder having a transformation temperature of not greater than 300oC.  Upon addition of the glass powder, the polyurethane foam generates less smoke under the influence of fire, thereby promoting the flame retardant properties.

Tokuyasu, however, discloses a flame retarded flexible polyurethane foam obtained from a composition comprising polyol, diisocyanate, silicone  oil, tin-based catalyst, amine-based catalyst, water, dichloromethane and 5.6 parts by weight of a flame retardant agent based on 100 parts by weight of polyol and diisocyanate (example 2 and table 3).  Tokuyasu further mentions that the flame retardant agent comprises phosphoric ester in combination with one or more additives including tricresyl phosphate and/or ammonium polyphosphate (column 4, lines 40-45).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate phosphoric ester and tricresyl phosphate and/or ammonium polyphosphate disclosed in Tokuyasu in the polyurethane foam disclosed in von Bonin motivated by the desire to enhance flame retardant properties.   
EP’693, however, teaches a polyurethane foam obtained from a reaction of a polyether polyol and a polyisocyanate in the presence of a catalyst wherein the polyether polyol has with a viscosity within the claimed range (page 4, lines 10-15).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the polyol disclosed in von Bonin having a viscosity in the range instantly claimed motivated by the desire to provide a resin 
The combined disclosures of von Bonin, Ray, Tokuyasu and EP’693 result in a polyurethane foam comprising a flame retardant system composed of 2 to 20 wt% expandable graphite, 5.6 wt% organophosphate, 10-30 wt% glass powder, and up to 30 wt% zinc borate based on 100 wt% of the polymer.  The inorganic flame retardant composed of glass powder and zinc borate would be in the range from 10 to 60 wt%.  Therefore, it is not seen that under the effect of a temperature corresponding to a fire, the expandable graphite could not form, by itself and in the absence of any interaction with other materials of the polyurethane foam, a charred layer as like material has like property.  Similarly, the organophosphate would inherently form a charred layer on the surface of the foam by reacting with the polyurethane of the foam.  The glass powder would inherently melt at high temperature to form a skin which was then stabilized by the zinc borate.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.  The same token applies to the fire retardant system such that the expandable graphite, the organophosphate, glass powder and zinc borate would be inherently intervene at different stages of the attack by the fire on the foam, successively as the temperatures increases.

In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the weight proportions of expandable graphite, organophosphate, and inorganic flame retardant will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight proportions are critical or provide unexpected results.
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the weight proportions of the expandable graphite, organophosphate, and the inorganic flame retardant in the ranges instantly claimed motivated by the desire to impart superior flame retardant property.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  	


Response to Arguments
Applicant alleges that there is no motivation to combine three elements: phosphorous-containing polyols, borates and amine salts but to replace one with another because none of examples 3-16 disclosed in von Bonin simultaneously contains three elements. The examiner respectfully disagrees. 
Applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  
The combination of three elements or substitution of one for another is well within the scope of the von Bonin patent, and such is fully supported by the patent abstract.   Applicant contends that the phosphorous-containing polyol is required to render the foam flame retardant (claim 1).  That is not true.  The polyurethane foam without the phosphate-containing polyols is flame retardant as well (examples 4, 7-11 and 13).   
Applicant states that there is no incentive or guidance to incorporate glass powder disclosed in Ray in the polyurethane foam disclosed in von Bonin because the foam without talc has better flame retardant properties.  Applicant’s statement appears to be flawed and misplaced.  As shown in examples 1 and 20, a mere substitution of talc for the expandable graphite would deteriorate the flame retardant properties of the foam.  However, there is no indication in these examples that addition of the talc into the expandable graphite-containing foam would have a negative impact on the fire retardant properties of the foam.  Further, the examiner directs Applicant’s attention to a passage at column 2, lines 1-5 of Von Bonin in 
Upon addition of the glass powder, the foam of Ray generates less smoke under the influence of fire, thereby promoting the flame retardant properties. That is a motivation to modify the references and a prima facie case of obviousness is said to exist.  
Applicant asserts that a person of ordinary skill in the art would not be motivated to use the viscosity of the pipe insulation material of EP’693 for a fire strop material.  The examiner respectfully disagrees.
Both EP’693 and von Bonin are directed to a polyurethane foam obtained from reaction of a polyol and a polyisocyanate in the presence of a catalyst.  EP’693 teaches the polyol having a viscosity of 410 mPa.s to provide a foamable resin composition having sufficient flow and adequate dimensional stability at the elevated temperature.   That is a motivation to modify the references and a prima facie case of obviousness is said to exist.  

The examiner directs Applicant’s attention to passage at column 4, lines 40-45 and claim 14 of Tokuyasu, the tricresyl phosphate or the ammonium polyphosphate is usable with a phosphoric ester and each of which does not appear in long lists as stated by Applicant.  
It appears that Applicant and Tokuyasu use the same phosphate material for the flame retardant; therefore, it is not seen that that the tricresyl phosphate or the ammonium polyphosphate could not react with polyurethane of the foam to form a charred layer on the foam surface upon exposure to fire because like material has like property. 
 Applicant claims that none of the cited references suggest that the physical charring agent in an amount of 13-22% by mass, the reactive charring agent in an amount of 2-19% by mass and an inorganic flame retardant in an amount of 4-20% by mass.  Applicant then states that the rejection formulated by the Examiner is based upon hindsight reasoning.  
The examiner respectfully disagrees. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The combined disclosures of von Bonin, Ray, Tokuyasu and EP’693 result in a polyurethane foam comprising a flame retardant system composed of 2 to 20 wt% expandable graphite, 5.6 wt% organophosphate, 10-30 wt% glass powder, and up to 30 wt% zinc borate based on 100 wt% of the polymer.  The inorganic flame retardant composed of glass powder and zinc borate would be in the range from 10 to 60 wt%.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the weight proportions of expandable graphite, organophosphate, and inorganic flame retardant will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such weight proportions are critical or provide unexpected results.
The examiner continues to believe that there is an incentive or motivation to combine the teachings of the applied references (see discussion above), a prima facie case of obviousness is said to exist.  Accordingly, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hai Vo/
Primary Examiner
Art Unit 1788